DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-4, 6-8, and 10-20 are pending in the current application.
Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that uses the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for introducing the liquid that is to be filtered”, “means for removing the permeate at the periphery of the filter structure”, and “means for removing the retentate or concentration on the downstream face of said filter structure” in Claim 16. These limitations are interpreted according to Figure 2 as an open pipe.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues (WO 2016/097661, citations from corresponding US 2017/0348641) in view of Liu (US 2006/0090651).
With regard to Claims 1 and 20, Rodrigues discloses a filter for the filtration of liquid composed of a support element made of a porous ceramic material and having a set of adjacent channels with axes parallel to each other and separated from one another by walls of the porous inorganic material (Abstract). At least a portion of the channels are covered with a porous separating membrane layer (Abstract). 
Rodrigues discloses a monolithic membrane-type filtration structure for filtering liquids (Abstract, [0077]). Rodrigues discloses a support formed of a porous inorganic material of permeability Ks, said support having a tubular overall shape with a main axis, an upstream base, a downstream base, a peripheral wall delimiting an internal part (Figure 1, Abstract, [0041]-[0052], the porous inorganic material will inherently have a permeability). Rodrigues discloses a plurality of passages parallel to the main axis of the support, formed in the internal part of the support, said passages being separated from one another by internal walls formed of the porous inorganic material (Figure 1, Abstract, [0041]-[0052]). 
Rodrigues discloses all said passages being open at their upstream or downstream ends in a direction in which said liquid circulates (Figure 1, Abstract, [0041]-[0052]). Rodrigues discloses the filtered liquid being removed via said peripheral wall ([0047]). Rodrigues discloses a membrane of permeability Km and of mean thickness tm covering the internal surface of the passages (Abstract, [0035], [0095], the membrane will inherently have a permeability and mean thickness).
Rodrigues discloses wherein an external hydraulic diameter of the monolithic membrane-type filtration structure Øf satisfies the relationship (1) (Abstract, [0035], [0095], [0052], [0114], [0042], since Rodrigues discloses a support formed of a porous inorganic material, inherently having a permeability, a membrane covering the internal surface of the passages, the membrane inherently having a permeability and a mean thickness, passages having a mean hydraulic diameter, internal walls between passages inherently having a thickness, and a peripheral wall of the filter inherently having a thickness, then an external hydraulic diameter of the monolithic membrane-type filtration structure of Rodrigues can be calculated according to the relationship (1)).
Furthermore, Rodrigues discloses that the thickness of the peripheral wall of the filter may be 1.1 mm ([0114]).
However, Rodrigues is silent to wherein the minimum thickness of the internal walls eint of the support is from 0.3 mm and 3 mm.
Liu discloses a multi-channel modular device that processes between two fluid streams of different compositions (Abstract). Liu discloses the body of the device is a ceramic monolithic multi-channel matrix support having a module hydraulic diameter in a range of about 9 to 100 m ([0043]). Liu discloses that a web thickness between channel walls is in a range of about 0.2 mm to 5 mm ([0049]). Liu discloses that the optimized module design offers a high separation surface area by using small-size flow channels and a thin web thickness ([0049]).
The Examiner interprets the web thickness range of Liu to mean that all web thicknesses between channel walls may be any value within the cited range, such that an embodiment of the device of Liu may have a minimum web thickness between channels (minimum thickness of internal walls) within the claimed 0.3 mm and 3 mm.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the minimum thickness of the internal walls eint of the support of Rodrigues is from 0.3 mm and 3 mm, as taught by Liu, in order to optimize the separation surface area.
However, while Rodrigues discloses that the thickness of the peripheral wall of the filter may be 1.1 mm ([0114]), modified Rodrigues is silent to wherein the minimum thickness eext of the peripheral wall of the filter is from 0.5 and 4 mm, or from 1 and 2 mm (Claim 20).
Liu discloses that the rim thickness, as shown on Figure 1, must be greater than 1 mm, and affects the overall module strength and permeability ([0051]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the minimum thickness eext of the peripheral wall of the filter of modified Rodrigues to be from 0.5 and 4 mm, or from 1 and 2 mm (Claim 20), as taught by Liu, in order to have adequate module strength and permeability.
With regard to Claim 2, Rodrigues discloses that the support porosity may be between 0.2 and 0.7 ([0042]). The reference also discloses that the median pore diameter of the support may be between 5 microns and 50 microns ([0043]). Rodrigues discloses that the mean thickness of the membrane may be between 10 microns and 60 microns ([0095]). Rodrigues discloses that the porosity of the membrane may be between 0.10 and 0.70 and the median diameter of the pores may be between 10 nm and 5 microns ([0035]).
However, modified Rodrigues is silent to wherein the ratio Ks x tm/Km is from 0.01 m and 10 m.
The instant application discloses that the mean thickness of the membrane may be between 0.1 and 300 microns (P7/L20-21), such that Rodrigues overlaps with this range. 
Furthermore, the instant application at P9/L5-7 discloses that the permeabilities Ks and Km are defined on the basis of the Kozeny-Carman relationship by the formula K = (PO3 x D502)/[180 x (1-PO)2], in which PO represents the open porosity and D50 is the median diameter of the pores in each matrix.
The instant specification discloses that the porosity of the support is between 0.20 and 0.60 (P8/L4-5), such that Rodrigues overlaps with this range. The instant specification discloses that the median diameter of the pores of the support is between 5 and 50 microns (P8/L1-2), which is the same range as disclosed in Rodrigues. Therefore, one of ordinary skill in the art would expect the support permeability Ks of Rodrigues to be in the same range as set forth in the instant specification.
  The instant specification discloses that the porosity of the membrane is between 0.10 and 0.70 (P7/L24-25), which is the same range as disclosed in Rodrigues. The instant specification discloses that the median diameter of the pores of the membrane is between 50 and 1500 nm (P7/L22-23), such that Rodrigues overlaps with this range. Therefore, one of ordinary skill in the art would expect the membrane permeability Km of Rodrigues to be in the same range as set forth in the instant specification.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the ratio of Rodrigues of Ks x tm/Km to be comprised between 0.01 m and 10 m, since Rodrigues discloses that all the parameters which are used to calculate Ks x tm/Km are within the same ranges as disclosed in the instant specification, and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.
With regard to Claims 3 and 18, Rodrigues discloses that the support porosity may be between 0.2 and 0.7 ([0042]). The reference also discloses that the median pore diameter of the support may be between 5 microns and 50 microns ([0043]). Rodrigues discloses that the mean thickness of the membrane may be between 10 microns and 60 microns ([0095]). Rodrigues discloses that the porosity of the membrane may be between 0.10 and 0.70 and the median diameter of the pores may be between 10 nm and 5 microns ([0035]). Rodrigues discloses that the mean hydraulic diameter may be between 0.5 mm and 10 mm ([0052]). Rodrigues discloses that the thickness of the peripheral wall of the filter may be 1.1 mm ([0114]). 
Modified Rodrigues of Claim 1 comprises wherein the minimum thickness of the internal walls eint of the support is from 0.3 mm and 3 mm, and comprises wherein the minimum thickness eext of the peripheral wall of the filter is from 0.5 and 4 mm.
However, modified Rodrigues is silent to wherein the external hydraulic diameter Øf is from 0.01 m and 10 m (Claim 3), wherein the external hydraulic diameter Øf of the support is from 50 and 80 mm (Claim 18).
The instant application discloses that the mean thickness of the membrane may be between 0.1 and 300 microns (P7/L20-21), such that Rodrigues overlaps with this range. 
Furthermore, the instant application at P9/L5-7 discloses that the permeabilities Ks and Km are defined on the basis of the Kozeny-Carman relationship by the formula K = (PO3 x D502)/[180 x (1-PO)2], in which PO represents the open porosity and D50 is the median diameter of the pores in each matrix.
The instant specification discloses that the porosity of the support is between 0.20 and 0.60 (P8/L4-5), such that Rodrigues overlaps with this range. The instant specification discloses that the median diameter of the pores of the support is between 5 and 50 microns (P8/L1-2), which is the same range as disclosed in Rodrigues. Therefore, one of ordinary skill in the art would expect the support permeability Ks of Rodrigues to be in the same range as set forth in the instant specification.
  The instant specification discloses that the porosity of the membrane is between 0.10 and 0.70 (P7/L24-25), which is the same range as disclosed in Rodrigues. The instant specification discloses that the median diameter of the pores of the membrane is between 50 and 1500 nm (P7/L22-23), such that Rodrigues overlaps with this range. Therefore, one of ordinary skill in the art would expect the membrane permeability Km of Rodrigues to be in the same range as set forth in the instant specification.
The instant application discloses that the minimum thickness of the peripheral wall of the filter is between 0.5 mm and 4 mm (P7/L14-15), such that modified Rodrigues of Claim 1 overlaps with this range.
The instant application discloses that the minimum thickness of the internal walls of the support is between 0.3 mm and 3 mm (P7/L7-8), such that modified Rodrigues of Claim 1 overlaps with this range. 
Finally, the instant application discloses that the mean hydraulic diameter of the passages may be between 0.5 mm and 7 mm (P7/L1-4), such that Rodrigues overlaps with this range.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the external hydraulic diameter Øf of the filter of Rodrigues is from 0.01 m and 10 m (Claim 3), wherein the external hydraulic diameter Øf of the support is from 50 and 80 mm (Claim 18), as taught by Rodrigues and Rodrigues ‘468, since the references disclose that all the parameters which are used to calculate the external hydraulic diameter Øf are within the same ranges as disclosed in the instant specification, and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.
With regard to Claims 4 and 19, Rodrigues discloses that the mean hydraulic diameter may be between 0.5 mm and 10 mm ([0052]). However, modified Rodrigues is silent to wherein the mean hydraulic diameter of the passages dh is from 0.5 and 7mm (Claim 4), or from 1.5 and 3.5 mm (Claim 19).
The instant application discloses that the mean hydraulic diameter of the passages may be between 0.5 mm and 7 mm (P7/L1-4), such that Rodrigues overlaps with this range.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the mean hydraulic diameter of the passages dh of Rodrigues is from 0.5 and 7mm (Claim 4), or from 1.5 and 3.5 mm (Claim 19), since Rodrigues discloses that the mean hydraulic diameter of the passages is within the same range as disclosed in the instant specification, and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.
With regard to Claim 6, Rodrigues discloses wherein the support has square, hexagonal or circular bases ([0045]).
With regard to Claim 7, Rodrigues discloses wherein all the passages have the same hydraulic diameter ([0052], a majority of the conduits, indeed even more than 80%...are of one shape having a hydraulic diameter; the stated range includes “wherein all the passages have the same hydraulic diameter”).
With regard to Claim 8, Rodrigues discloses wherein at least two passages have a different hydraulic diameter ([0052], a majority of the conduits, indeed even more than 80%...are of one shape having a hydraulic diameter; the stated range includes “wherein at least two passages have a different hydraulic diameter”).
With regard to Claim 10, Rodrigues discloses that the support porosity may be between 0.2 and 0.7 ([0042]). The reference also discloses that the median pore diameter of the support may be between 5 microns and 50 microns ([0043]). However, Rodrigues is silent to wherein the permeability Ks of the support is comprised between 1.0x10-14 and 1.0x10-11.
The instant application at P9/L5-7 discloses that the permeabilities Ks and Km are defined on the basis of the Kozeny-Carman relationship by the formula K = (PO3 x D502)/[180 x (1-PO)2], in which PO represents the open porosity and D50 is the median diameter of the pores in each matrix.
The instant specification discloses that the porosity of the support is between 0.20 and 0.60 (P8/L4-5), such that Rodrigues overlaps with this range. The instant specification discloses that the median diameter of the pores of the support is between 5 and 50 microns (P8/L1-2), which is the same range as disclosed in Rodrigues. Therefore, one of ordinary skill in the art would expect the support permeability Ks of Rodrigues to be in the same range as set forth in the instant specification.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the permeability Ks of the support is comprised between 1.0x10-14 and 1.0x10-11, since Rodrigues discloses that the porosity and median diameter of the pores of the support used to calculate the permeability Ks of the support are within the same range as disclosed in the instant specification, and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.
With regard to Claim 11, Rodrigues discloses that the porosity of the membrane may be between 0.10 and 0.70 and the median diameter of the pores may be between 10 nm and 5 microns ([0035]). However, Rodrigues is silent to wherein the permeability Km of the membrane is comprised between 1.0x10-19 and 1.0x10-14.
The instant application at P9/L5-7 discloses that the permeabilities Ks and Km are defined on the basis of the Kozeny-Carman relationship by the formula K = (PO3 x D502)/[180 x (1-PO)2], in which PO represents the open porosity and D50 is the median diameter of the pores in each matrix.
The instant specification discloses that the porosity of the membrane is between 0.10 and 0.70 (P7/L24-25), which is the same range as disclosed in Rodrigues. The instant specification discloses that the median diameter of the pores of the membrane is between 50 and 1500 nm (P7/L22-23), such that Rodrigues overlaps with this range. Therefore, one of ordinary skill in the art would expect the membrane permeability Km of Rodrigues to be in the same range as set forth in the instant specification.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the permeability Ks of the membrane is comprised between 1.0x10-19 and 1.0x10-14, since Rodrigues discloses that the porosity and median diameter of the pores of the support used to calculate the permeability Km of the membrane are within the same range as disclosed in the instant specification, and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.
With regard to Claim 12, Rodrigues discloses that the mean thickness of the membrane may be between 10 microns and 60 microns ([0095]). However, Rodrigues is silent to wherein the mean thickness of the membrane is comprised in a range ranging from 0.1 to 300 microns.
The instant application discloses that the mean thickness of the membrane may be between 0.1 and 300 microns (P7/L20-21), such that Rodrigues overlaps with this range.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the mean thickness of the membrane is comprised in a range ranging from 0.1 to 300 microns, since Rodrigues discloses that the mean thickness of the membrane is within the same range as disclosed in the instant specification, and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.
With regard to Claim 13, Rodrigues discloses wherein the membrane has an open porosity comprised between 10% and 70% ([0035]).
With regard to Claim 14, Rodrigues discloses that the median pore diameter of the support may be between 5 microns and 50 microns ([0043]). However, modified Rodrigues is silent to wherein the median diameter of the pores of the support is from 20 and 50 microns.
Nevertheless, Rodrigues overlaps with the claimed range of the median diameter of the pores of the support.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the median diameter of the pores of the support of modified Rodrigues is from  20 and 50 microns, since Rodrigues discloses that the median diameter of the pores of the support is within the same range as disclosed in the instant specification, and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.
With regard to Claim 15, Rodrigues discloses wherein the passages are of circular or polygonal cross section ([0052]).
With regard to Claim 16, Rodrigues discloses a filtration device comprising a filter structure (Abstract). Rodrigues discloses a filter structure (Abstract). Rodrigues discloses an enclosure sealing around said filter structure, said enclosure comprising: means for introducing the liquid that is to be filtered, in fluidic communication with the passages on the upstream face of said filter structure ([0047]). Rodrigues discloses means for removing the permeate at the periphery of the filter structure and in fluidic communication with the peripheral wall of said filter structure ([0047]). Rodrigues discloses means for removing the retentate or concentrate on the downstream face of said filter structure ([0047]).
With regard to Claim 17, Rodrigues discloses that the filter structure may be used for purifying and/or separating liquids in the technologies claimed ([0001]).
Response to Arguments
Applicant’s arguments filed 30 August 2022, with respect to the 35 USC 101 and 112(b) rejections have been fully considered and are persuasive.  The 35 USC 101 and 112(b) rejections of Claims 1-4, 6-8, and 10-20 have been withdrawn. 
Applicant’s arguments filed 30 August 2022, with respect to the rejections of Claim 1 under 35 USC 102 over Rodrigues ‘641 and cancelled Claim 5 under 35 USC 103 under Rodrigues ‘641 and Rodrigues ‘468  have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection of Claim 1 is made in view of Rodrigues ’641 and Liu.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777